Citation Nr: 0838765	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a right foot 
disability, claimed as numbness, to include as secondary to 
service-connected degenerative disc disease of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Army from June 1980 
to November 1986 and in the Army National Guard from 
September 1993 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
in pertinent part denied service connection for right foot 
numbness.  The RO issued a notice of the decision in January 
2006, and the veteran timely filed a Notice of Disagreement 
(NOD) in April 2006.  The RO provided a Statement of the Case 
(SOC) in April 2007 and thereafter, in June 2007, the veteran 
timely filed a substantive appeal.  

In May 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2008).  The relevant evidence is summarized below.

Service Medical Records

A July 1998 treatment note indicates that the veteran 
complained of chronic, intermittent low back pain with 
occasional radiation down both legs.

May 2001 treatment notes indicate that the veteran complained 
of sharp right lower extremity radicular pain.  He also 
described a "pins and needles" feeling.

An October 2004 treatment note indicates that the veteran 
complained of numbness in the right lateral foot.

Private Provider Records

An October 2004 X-ray reveals degenerative joint disease of 
the right ankle with primary degenerative changes of the 
tibiotalar and talocalcaneal joints.  The veteran also has a 
plantar calcaneal spur and calcification on the tibial side 
of the insertion of the syndesmosis.

October 2005 VA Examination

The veteran indicated that the numbness in his right foot is 
related to his degenerative disc disease of the lumbar spine.  

Upon physical examination, gait was normal.  There was full 
range of motion of the ankle with 20 degrees of dorsiflexion 
and 45 degrees plantar flexion.  Internal rotation was 30 
degrees and external rotation was 20 degrees.  Pain was noted 
in the right ankle on toe walk with increased pain on 
repetitive motion.  There was no weakness, loss of endurance, 
or fatigue reported by the veteran or noted by the examiner.  
All joints were stable.  Deep tendon reflexes were absent.  
Sensory was intact to light touch.  The examiner found "[n]o 
loss of sensory noted on exam today, i.e., no numbness 
reported or found of feet or ankles today."  

March 2008 Travel Board Hearing

During the hearing, the veteran described symptoms of 
radiculopathy and/or neuropathy of the right lower extremity 
and foot.  Specifically, the veteran testified that he had 
fallen several times due to weakness in his right foot.  The 
veteran also testified that he experienced pain that radiated 
from his back down his right leg and foot.  


Analysis

This appeal stems from the RO's denial of the veteran's claim 
for service connection for a right foot disability on a 
direct incurrence basis.  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303.  It is clear in reviewing the record that 
the veteran is also claiming secondary service connection for 
a right foot disability.  He asserts, in essence, that his 
right foot disability, to include numbness, was caused or 
aggravated by his service-connected disc disease of the 
thoracolumbar spine.  Under 38 C.F.R. § 3.310 (a), service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or injury 
and secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  An amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, which essentially codified Allen by adding 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006). 

As the RO has not addressed this aspect of the veteran's 
claim-and it is part of the service connection claim on 
appeal because service connection under an alternative theory 
is not a new claim-see Robinson v. Mansfield, 21 Vet. App. 
545 (2008)- additional development is warranted, to include 
ensuring that VCAA compliance has been met with respect to 
the claim for service connection for a right foot disability 
on direct incurrence and secondary bases.  See 38 U.S.C.A. § 
5103, 5103A; 38 C.F.R. § 3.159.

While the October 2005 VA examination of the veteran's right 
lower extremity and foot was essentially normal, given his 
subsequent testimony in March 2008 regarding right foot 
symptoms in more recent years and his allegation that his 
service-connected back disability caused or aggravated the 
disability at issue, the Board finds that another VA 
examination is warranted that includes opinions addressing 
the direct incurrence and secondary service connection 
questions at hand, to include whether any currently diagnosed 
right foot disability, including radiculopathy and 
neuropathy, is causally linked to service and whether such 
disability was caused or aggravated by the veteran's service 
connected degenerative disc disease of the thoracolumbar 
spine.  38 C.F.R. § 3.310; Allen, supra.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) specific to the claim for 
service connection for a right foot  
disability, claimed as numbness, to include 
as secondary to service-connected 
degenerative disc disease of the 
thoracolumbar spine.  Specifically, the 
letter should: (a) inform the appellant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim for service connection on direct 
and secondary bases; (b) inform the 
appellant about the information and 
evidence that VA will seek to provide; and 
(c) inform the appellant about the 
information and evidence the appellant is 
expected to provide.  

The AMC/RO should also provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the Court 
of Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006).   

2. The AMC/RO must also notify the veteran 
and his representative of 38 C.F.R. § 
3.310 and an amendment to that regulation, 
effective October 10, 2006, for the 
purpose of implementing the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3. The AMC/RO must afford the veteran a VA 
examination for the purpose of determining 
the nature and etiology of any disability 
of the right foot that may be present.  
The examination must include a review of 
the veteran's history and current 
complaints, as well as a clinical 
evaluation and any diagnostic testing, 
including X-rays, deemed necessary.  The 
claims file and a copy of this remand 
should be provided to the examiner for 
study and it should state in the report of 
the examination that they have been 
reviewed by the examiner.

Following a review of the relevant 
evidence in the claims file, obtaining a 
history from the veteran, the clinical 
examination and any tests that are deemed 
necessary, the examiner is requested to 
answer the following questions:

a.	Is it at least as likely as not (50 
percent or greater probability) that 
any right foot disability that is 
currently present, to include 
neuropathy and radiculopathy, was 
caused or aggravated by his service-
connected degenerative disc disease 
of the thoracolumbar spine?

b.	Is it at least as likely as not (50 
percent or greater probability) that 
any right foot disability that is 
currently present, to include 
radiculopathy and neuropathy, began 
during service or is causally linked 
to any incident of service?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship or a 
finding of aggravation; less likely weighs 
against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If it is determined that a disability of 
the right foot was aggravated by 
degenerative disc disease of the 
thoracolumbar spine, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected foot disability 
(e.g., slight, moderate) before the onset 
of aggravation.

The examiner is also requested to provide 
a rationale for any opinion provided.  

4. After completion of any other 
development indicated by the record, the 
AMC/RO must adjudicate the claim for 
service connection for a right foot 
disability, including   radiculopathy and 
neuropathy, to include as secondary to 
service-connected degenerative disc 
disease of the thoracolumbar spine.  If 
the claim remains denied, the AMC/RO 
should issue an appropriate SSOC, which 
includes the law and regulation relating 
to secondary service connection, and 
provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


